DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicant’s response dated 09 March 2021 to the Final Office Action dated 19 February 2021is acknowledged.  
Amended claims, dated 09 March 2021 have been entered into the record.

Terminal Disclaimers
The terminal disclaimer filed on 25 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,532,976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 09 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16283117 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All of the outstanding objections and rejections are clearly overcome in view of the present claim amendment and the terminal disclaimers for the reasons stated in Applicant’s remarks dated 25 February 2021 and/or 09 March 2021.
The claimed invention is directed to novel pharmaceutical compositions which require either a compound of formula I according to the Markush of independent claim 1 or one of the particular compounds listed in independent claim 14.  
Claim 1 has been amended to require that the instant R3 group attached to formula I cannot be hydrogen but must be either a hydroxyl group or an optionally substituted amino moiety “NHR”.  This is a feature not reasonably taught or suggested in the prior art as being included in a compound present in a pharmaceutical composition as claimed.
The closest prior art to compounds with this structural feature is the reference of Bartra San-Marti (WO 2008119793).  The reference teaches the use of a compound meeting the limitations of the formula (I) as a synthetic intermediate in the preparation of entacapone.  Regarding providing for physical samples of this material, the reference teaches at page 13, lines 29-30 that a bulk solid sample of the compound is obtained and at page 14, lines 19-21 that 7.20 g of the material was obtained. The reference teaches at page 13, lines 30-34 that “1H-RMN” and “13C-RMN” characterization is carried out on the “bulk powder” orange solid in order to confirm its identity and purity.  No other teachings relating to the material are included.  The reference does not teach or suggest any pharmaceutical utility for this compound and does not disclose, teach or 
The prior art teaches compounds of formula (I) wherein the R3 group is H, such as entacapone and structural variants thereof, as inhibitors of the catechol-O-methyltransferase (COMT) enzyme with utility in treatment of Parkinson’s disease.  The previously cited Learmonth and Lotta references relate to this functional activity.  See also for example the review Bonifacio (CNS Drug Reviews, 2007, 13, 352-379); fig 3 at page 360, fig 4 at page 361 and fig 5 at page 364 which list known inhibitor structure types.  Figures 1-2 on pages 358-359 show that the inhibitor molecules bind to the COMT active site in a very particular fashion.  The prior art provides no particular reason to exchange the hydrogen at instant R3 of entacapone or related compounds and no reasons to expect that such an exchange would provide for a similarly active inhibitor compound.  See for example the reference Bäckström (US 4,963,590) which teaches entacapone and derivatives as COMT inhibitors, see the results at table 1 at columns 11-14.  See also the generic teachings at column 1, lines 30-40 teaching the structural options relating to the sidechain attached to the dihydroxy-phenyl moiety of the inhibitor compounds.  Note that the –CH=C(R4)(R5) moiety requires that a hydrogen atom be present at instant R3.  The reference and the prior art provide no reason to exchange this hydrogen atom with a hydroxyl or amino group and to further expect that such a change in structure would be successful.  For example the steric and electronic properties of such a modified alkene compound would be expected to be dramatically affected by attaching a heteroatom in this fashion and the prior art teaches that the binding to COMT is sensitive to structural factors.
Regarding the species of compounds listed in claim 14, some of these compounds have a hydrogen atom as the instant R3 group, which compounds either differ substantially in structure from those known compounds having this feature and/or the compounds are not reasonably taught as being provided in a composition according to the present claims in “orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge”.  See for example the previously cited Lotta reference which discloses instant compound “315” in claim 14 in an aqueous buffer solution for use in a COMT assay (example 17).  A buffer solution used to obtain an in vitro enzyme assay result is significantly different in form than “an orally-administrable unit dosage form selected from a pill, tablet, capsule and lozenge” required by the present claims and the reference does not provide any particular reason or other motivation as to why example compound 71 would be included in such a unit dosage form.  The Tervo (Journal of Computer-Aided Molecular Design 17, 797–810, 2003) reference is related to Lotta and includes this same compound (see compound 58 in table 1) as one of a large set of diverse known compounds in a computational study of COMT binding interactions and provides no samples of any compounds or reasons to provide a pharmaceutical composition as claimed.
The method of use of instant claim 20 is consistent with both the functional activity of the claimed compounds as FTO inhibitors described by Applicant on pages 66-68 and the efficacy demonstrated in several in vivo models which are art-recognized as correlating with obesity, atherosclerosis and diabetes described on pages 68-69 of the specification.  The state of the art of FTO inhibitors, the known correlation of this protein with obesity and Alzheimer’s disease and the relatively well-developed understanding of the clinical treatment of obesity and disorders associated with this condition, allow for a reasonable correlation of these functional activities with the claimed method.  See for example the references Fawcett; Trends in Genetics 2010, 26, 266–274; Guh; BMC Public Health 2009, 9, 88; and Keller; Journal of Alzheimer’s Disease 2011, 23, 461–469.  Furthermore, the claimed compounds are structurally and functionally related to the known clinical agent entacapone which has known potential utility in obesity and Alzheimer’s, see for example Di Giovanni; J Biol Chem. 2010, 285, 14941-14954 and ClinicalTrials.gov Identifier: NCT02349243.
The present application is allowable for at least these reasons.

Conclusion
	Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625